Name: Commission Regulation (EEC) No 2739/88 of 31 August 1988 re-establishing the levying of customs duties on mounted piezo-electric crystals falling within CN code 8541 60 00, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  electronics and electrical engineering
 Date Published: nan

 2. 9 . 88 Official Journal of the European Communities No L 244/9 COMMISSION REGULATION (EEC) No 2739/88 of 31 August 1988 re-establishing the levying of customs duties on mounted piezzo-electric crytals falling within CN code 8541 60 00 , originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply Whereas, in the case of mounted piezo-electric crystals falling within CN code 8541 60 00 , the individual ceiling was fixed at 2 300 000 ECU ; Whereas, on 25 August 1988 , imports of these products into the Community originating in Malaysia reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, THE COMMISSION OF THE EUROPEAN * COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas , pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III , other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 5 September 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87, shall be re-established on imports into the Community of the following products originating in Malaysia : Order No CN code Description 10.1100 8541 60 00 Mounted piezo-electric crystals Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1988 . For the Commission Manuel MARIN Vice-President (') OJ No L 350, 12 . 12. 1987, p. 1 .